Citation Nr: 0520043	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel






INTRODUCTION

The veteran had had active duty from April 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2002).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

It has been held that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

A diagnosis of PTSD by a non-VA physician is of record, based 
in part on the veteran's account of having been exposed to a 
typhoon as he crossed the Pacific en route to Okinawa in the 
final days of World War II.  The veteran's claimed stressor 
is not corroborated by record.  

The record contains various correspondence between the 
veteran and his family, dated shortly after his arrival in 
Okinawa.  One letter indicates that the veteran was 
transported to Okinawa on the vessel, the USS General Butner.  
An internet search reveals that the USS General Butner, a 
transport vessel, left San Francisco, California in January 
1946 and voyaged to the Pacific.  An attempt was not made to 
verify the veteran's claimed stressor.  

The Board will remand the claim to enable the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
verify that the veteran's stressor occurred.  Because the 
claim remains pending, the veteran will have an additional 
opportunity to submit further detail regarding stressor he 
reported in an August 2003 letter - he was awakened one 
night by a soldier who was pointing a knife at him.  The 
veteran is advised, however, that he should provide any 
specific information (e.g., names of witnesses, 
participants, dates, the filing of police reports, etc.) 
which would assist government records custodians towards 
appropriate research.  

If the veteran's stressor is confirmed, the RO may schedule a 
clarifying VA examination to determine whether the veteran 
currently has PTSD and whether it is related to a verified 
in-service stressor.

Therefore, the case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran 
and offer him the opportunity to 
provide any additional information he 
can remember regarding his claimed 
stressors as well as inform him of the 
importance of providing as much detail 
as possible, as stated above.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  

2.  After a reasonable period of time 
has elapsed for the veteran's reply, 
the RO should review the file and 
prepare a summary of all the claimed 
stressors, capable of substantiation or 
research by government records 
depositories.  This summary and a copy 
of all of the veteran's service 
documents associated with the claims 
file should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, in particular, whether the 
USS GENERAL BUTNER,  (Hull Number AP 
113), was subjected to a typhoon in 
transit, during a post-January 1946 
voyage.  The report received from 
USASCRUR should be included in the 
claims folder  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If  the veteran's claimed stressor(s) are 
corroborated or it is otherwise determined upon receipt of 
additional information that the veteran served in combat, a 
VA mental disorders examination may be directed by the RO.  
The RO should then readjudicate the claim,, and if the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

